                                                                     1    John W. Lucas (CA Bar No. 271038)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                     2    Pachulski Stang Ziehl & Jones LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, California 94111-4500
                                                                          Telephone: 415.263.7000
                                                                     4    Facsimile: 415.263.7010
                                                                          Email: jlucas@pszjlaw.com
                                                                     5           jrosell@pszjlaw.com

                                                                     6    Attorneys for Sedgwick, LLP

                                                                     7

                                                                     8
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                     9
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                    10
                                                                                                            SAN FRANCISCO DIVISION
                                                                    11   In re:                                      Case No.: 18-31087-HLB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            SEDGWICK, LLP,                          Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                  Debtor.           SEDGWICK, LLP’S CHAPTER 11 THIRD
                                            ATTORNEYS AT LAW




                                                                                                                          STATUS CONFERENCE REPORT
                                                                    14
                                                                                                                           Date:     May 16, 2019
                                                                    15                                                     Time:     10:00 a.m.
                                                                                                                           Place:    450 Golden Gate Avenue
                                                                    16                                                               Courtroom 19
                                                                                                                                     San Francisco, CA 94102
                                                                    17                                                     Judge:    Honorable Hannah L. Blumenstiel

                                                                    18
                                                                                  Sedgwick LLP, the debtor and debtor in possession in the above-captioned case (the
                                                                    19
                                                                         “Debtor”) hereby submits this third status conference statement (the “Status Conference
                                                                    20
                                                                         Statement”) in response to the Court’s docket entry rescheduling the status conference and the date
                                                                    21
                                                                         for a new status conference report entered by the Court on February 7, 2019. The Debtor filed its
                                                                    22
                                                                         first and second status conference statements on December 13, 2018 and February 6, 2019,
                                                                    23
                                                                         respectively. The Debtor will not repeat the information in the first and second statements but only
                                                                    24
                                                                         describe events that have occurred since the filing of the latest statement. The Debtor respectfully
                                                                    25
                                                                         states as follows:
                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101020.1 77998/002
                                                                     1                                                         I.

                                                                     2                                     SCHEDULE FOR FILING PLAN

                                                                     3            The Debtor does not have a defined timeline to file a plan. The Debtor and the Official

                                                                     4   Committee of Unsecured Creditors (the “Committee”) met on December 17, 2018 and again on

                                                                     5   March 11, 2019 to discuss a consensual resolution regarding the potential constructive fraudulent

                                                                     6   transfer claims against former equity partners.

                                                                     7            Since that time, the parties have made offers and counteroffers to settle these but the

                                                                     8   proposed terms were not acceptable to all parties. The Debtor and the Committee have agreed to

                                                                     9   mediate these claims and have agreed on a mediation date of May 23, 2019, and a mediator, Michael

                                                                    10   Cooper. The Debtor has been in discussions with former equity partners about the terms and

                                                                    11   financial commitments to fund any settlement. The Debtor continues to be optimistic that the parties
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   will eventually be able to reach a settlement.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            In addition, the Court extended the Debtor’s exclusive period through May 16, 2019. The
                                            ATTORNEYS AT LAW




                                                                    14   Debtor has also agreed with the Committee that the Debtor’s exclusive period will expire at the end

                                                                    15   of day on June 17, 2019. Absent any objections to the pending motion, the Debtor and the

                                                                    16   Committee intend to present a revised form of exclusivity order to the Court for consideration.

                                                                    17                                                      II.

                                                                    18                       MONTHLY OPERATING REPORTS AND DIP ACCOUNTS

                                                                    19            The Debtor filed the following monthly operating reports (“MOR”) since the last status

                                                                    20   statement: [Docket Nos. 163, 198, and 215]. The Debtor will continue to file its MORs and pay

                                                                    21   United States Trustee Fees as and when they come due.

                                                                    22                                                      III.

                                                                    23                                DISPOSITION OF FORMER CLIENT FILES

                                                                    24            The Debtor operated a law firm for over 85 years. The Debtor acquired documents and other

                                                                    25   files that presumably belong to former clients. It was common for the Debtor to store such

                                                                    26   documents with a third-party that specializes in the storage of client files. The Debtor has mailed all

                                                                    27   former clients advising them of the process in place to retrieve their files. The Debtor expects the

                                                                    28   disposition of former client files to be complete by June 30p 2019.


                                                                         DOCS_SF:101020.1 77998/002                        2
                                                                     1                                                     IV.

                                                                     2                                       ACCOUNTS RECEIVABLE

                                                                     3            The Debtor’s Court approved collection consultants have been actively engaged in the

                                                                     4   collection of outstanding accounts receivable. As reflected in the schedules of assets and liabilities,

                                                                     5   the Debtor estimated that approximately $1,000,000 of the outstanding accounts receivable would be

                                                                     6   collected. Since the petition date, On-Site and C&C have collected approximately $1,285,560 in

                                                                     7   U.S. balances, $70,609 in UK balances, and $19,254 in Bermuda balances for a total of $1,375,423.

                                                                     8   The Debtor and its collection consultants are hopeful they will be able to continue collecting more

                                                                     9   than what the Debtor originally estimated.

                                                                    10                                                     V.

                                                                    11                                                  NOTICE
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            Notice of this Status Conference Statement was served on (i) the Office of the United States
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Trustee; (ii) counsel to the Official Committee of Unsecured Creditors; and (iii) all parties requesting
                                            ATTORNEYS AT LAW




                                                                    14   service.

                                                                    15   Dated: May 9, 2019                            PACHULSKI STANG ZIEHL & JONES LLP
                                                                    16
                                                                                                                       By: /s/ John W. Lucas
                                                                    17                                                     John W. Lucas
                                                                    18                                                        Attorneys for Sedgwick, LLP
                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101020.1 77998/002                       3
